Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 01/07/2022 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claim 7 that the combination of Chen and Shih prior art, does not teach the limitation of the wherein an edge of the first passivation layer and an edge of the first light sensing layer are aligned to each other, an edge of the second electrode layer, an edge of the second passivation layer and an edge of the second light sensing layer are aligned to each other.
In response to this argument, the Examiner directs the applicant’s attention to Chen prior art, which teaches that the wherein an edge of the first passivation layer (260) and an edge of the first light sensing layer (252) not  aligned to each other, an edge of the second electrode layer (274), an edge of the second passivation layer (260) and an edge of the second light sensing layer (254) not aligned to each other (see Chen, Figs.2K-2L as shown below).
Hence, the configuration of the claimed the first passivation layer, the first light sensing layer, the second electrode layer, the second passivation layer, and the second 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Chen and Shih prior art reference does meet all the limitation in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2010/0267177 A1, hereinafter refer to Chen) in view of Shih et al. (U.S. 2009/0280606 A1, hereinafter refer to Shih). 
Regarding Claim 7: Chen discloses an array substrate (see Chen, Figs.2K-2L as shown below and ¶ [0008]), comprising:  

    PNG
    media_image1.png
    268
    594
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    363
    645
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    440
    654
    media_image3.png
    Greyscale

20a substrate (200) (see Chen, Figs.2C, and 2K-2L as shown above); 
a switch element (200a) disposed on the substrate (200) (see Chen, Figs.2C, and 2K-2L as shown above and ¶ [0062]); 
a photosensor (200b) disposed on the substrate (200) and one side of the switch element (200a) (see Chen, Figs.2C, and 2K-2L as shown above and ¶ [0062]); 
a first light sensing layer (252) formed at the switch element (200a) (see Chen, Figs.2K-2L as shown above, Figs.2E-2F, and ¶ [0062]- ¶ [0064]); 
a second light sensing layer (254) formed at the photosensor (200b), wherein the second light sensing layer (254) and the first light sensing layer (252) are on a same layer (see Chen, Figs.2K-2L as shown above, Figs.2E-2F, and ¶ [0062]- ¶ [0064]); 
a first passivation layer (260) is formed on the first light sensing layer (252) (see Chen, Figs.2K-2L as shown above); and 
260) is formed on the second light sensing layer (254) (see Chen, Figs.2K-2L as shown above); 
the first passivation layer (260) and the second passivation layer (260) are on a same layer (see Chen, Figs.2K-2L as shown above);
the switch element (200a) comprises a source metal (244) and a drain metal (242), wherein the first light sensing layer (252) is formed on the source metal (244) and the drain metal (242) (see Chen, Figs.2K-2L as shown above);
the photosensor (200b) is formed on an extension of the gate insulating layer (220) (see Chen, Figs.2K-2L as shown above), 
the photosensor (200b) comprises a metal layer to be a lower metal layer (246) formed on the extension of the gate insulating layer (220), and the second light sensing layer (254) is formed on the metal layer (246) (see Chen, Figs.2K-2L as shown above and ¶ [0064]); 
the first passivation layer (260) is formed with a first electrode layer (272) corresponding to the drain metal (242) (see Chen, Figs.2K-2L as shown above); 
the first passivation layer (260) is provided with a groove (CW1’) corresponding to the drain metal (242), and the groove (CW1’) penetrates through the first light sensing layer (252) from an upper surface of the first passivation layer (260), and extends to an upper surface of the drain metal (242) (see Chen, Figs.2K-2L as shown above); 
21the first electrode layer (272) is filled into the groove (CW1’) and extends to the upper surface of the first passivation layer (260) (see Chen, Figs.2K-2L as shown above); 
274) is formed on the second passivation layer (260) (see Chen, Figs.2K-2L as shown above); 
the second passivation layer (260) comprises a first passivation block and a second passivation block, which are disposed on two ends of an upper surface of the second light sensing layer (254), and are separately and correspondingly disposed through a through slot (CW2’) (see Chen, Figs.2K-2L as shown above); and 
the second electrode layer (274) is formed on the first passivation block, the second passivation block and the through slot (CW2’) (see Chen, Figs.2K-2L as shown above);
wherein the lower metal layer (246) is a lower electrode of the photosensor as well as a light- obstructing portion (see Chen, Figs.2K-2L as shown above).
Chen is silent upon explicitly disclosing wherein  an edge of the first passivation layer and an edge of the first light sensing layer are aligned to each other, an edge of the second electrode layer, an edge of the second passivation layer and an edge of the second light sensing layer are aligned to each other.  
However, the configuration of the claimed the first passivation layer, the first light sensing layer, the second electrode layer, the second passivation layer, and the second light sensing layer was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed the first passivation layer, the first light sensing layer, the second electrode layer, the second passivation layer, and the second light sensing layer was significant because ordinary skill in the art able to pattern the an edge of the first passivation layer and an edge of the first light sensing layer to be aligned to each other, 
Chen is silent upon explicitly disclosing wherein the first electrode layer is fully filled into the groove.
Before effective filing date of the claimed invention the disclosed first electrode layer were known to be fully filled into the groove in order to obtain an array substrate with improved product reliability.
For support see Shih, which teaches wherein the first electrode layer (84) is fully filled into the groove (110) (see Shih, Fig.19 as shown above and ¶ [0008]). 
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chen and Shih to enable the the first electrode layer (84) to fully filled into the groove (110) as taught by Shih in order to obtain an array substrate with improved product reliability step of Chen to be performed according to the teachings of Shih because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed first electrode step of Chen and art recognized suitability for obtaining an array substrate with improved product reliability has been recognized to be motivation to combine.   MPEP § 2144.07.
Claims 8, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2010/0267177 A1, hereinafter refer to Chen) in view of Shih et al. (U.S. 2009/0280606 A1, hereinafter refer to Shih) and Lee et al. (U.S. 2010/0012937 A1, hereinafter refer to Lee).
Regarding Claim 8: Chen discloses an array substrate (see Chen, Figs.2K-2L as shown above and ¶ [0008]), comprising:  
20a substrate (200) (see Chen, Figs.2C, and 2K-2L as shown above); 
a switch element (200a) disposed on the substrate (200) (see Chen, Figs.2C, and 2K-2L as shown above and ¶ [0062]); 
a photosensor (200b) disposed on the substrate (200) and one side of the switch element (200a) (see Chen, Figs.2C, and 2K-2L as shown above and ¶ [0062]); and
a second light sensing layer (254) formed at the photosensor (200b) (see Chen, Figs.2K-2L as shown above, Figs.2E-2F, and ¶ [0062]- ¶ [0064]),
a first light sensing layer (252) disposed at the switch element (200a), wherein the first light sensing layer (252) and the second light sensing layer (254) are disposed on a same layer (see Chen, Figs.2K-2L as shown above, Figs.2E-2F, and ¶ [0062]- ¶ [0064]); and 
a first passivation layer (260) is formed on the first light sensing layer (252) (see Chen, Figs.2K-2L as shown above); 
a second passivation layer (260) is formed on the second light sensing layer (254), and a second electrode layer (274) is formed on the second passivation layer (260) (see Chen, Figs.2K-2L as shown above);
wherein the first passivation layer (260) and the second passivation layer (260) are on a same layer (see Chen, Figs.2K-2L as shown above); 
the switch element (200a) comprises a gate metal layer (212), a gate insulating layer (220) is formed on the gate metal layer (212), a semiconductor layer (230) and doped semiconductor layer (234) are successively formed on the gate insulating layer (220), and a source metal (244) and a drain metal (242) disposed opposite each other are formed on the doped semiconductor layer (234) (see Chen, Figs.2K-2L as shown above, Figs.2E-2F, and ¶ [0068]); 
the first light sensing layer (254) is formed on the source metal (244) and the drain metal (242) (see Chen, Figs.2K-2L as shown above and Figs.2E-2F); and 
the photosensor (200b) is formed on an extension of the gate insulating layer (220) (see Chen, Figs.2K-2L as shown above); 
the photosensor (200b) comprises a metal layer (246) to be a lower metal layer formed on the extension of the gate insulating layer (220), and the second light sensing layer (254) is formed on the metal layer (246), the lower metal layer (246) is a lower electrode of the photosensor (200b) as well as a light-obstructing portion (see Chen, Figs.2K-2L as shown above and Figs.2E-2F).
Chen is silent upon explicitly disclosing wherein an edge of the first passivation layer and an edge of the first light sensing layer are aligned to each other, an edge of the second electrode layer, an edge of the second passivation layer and an edge of the second light sensing layer are aligned to each other.
However, the configuration of the claimed the first passivation layer, the first light sensing layer, the second electrode layer, the second passivation layer, and the second light sensing layer was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration 
Chen is silent upon explicitly disclosing wherein the first electrode layer is fully filled into the groove.
Before effective filing date of the claimed invention the disclosed first electrode layer were known to be fully filled into the groove in order to obtain an array substrate with improved product reliability.
For support see Shih, which teaches wherein the first electrode layer (84) is fully filled into the groove (110) (see Shih, Fig.19 as shown above and ¶ [0008]). 
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chen and Shih to enable the the first electrode layer (84) to fully filled into the groove (110) as taught by Shih in order to obtain an array substrate with improved product reliability step of Chen to be performed according to the teachings of Shih because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed first electrode step of Chen and art recognized suitability for obtaining an array substrate 
The combination of Chen and Shih is silent upon explicitly disclosing wherein a channel layer and an ohmic contact layer of switching element is made of amorphous silicon and N-type amorphous silicon, respectively. 
Before effective filing date of the claimed invention the disclosed channel layer and ohmic contact layer of switching element were known to be formed from an amorphous silicon and an N-type amorphous silicon, respectively in order to improve the current-illumination characteristic performance of the photosensor.
For support see Lee, which teaches wherein a channel layer (362) and an ohmic contact layer (364) of switching element (130) is made of amorphous silicon and N-type amorphous silicon, respectively (see Lee, Fig.2, ¶ [0010]- ¶ [0012], and ¶ [0047]).
Chen discloses the claimed invention except for the material of channel layer and ohmic contact layer. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chen, Shih, and Lee to enable the channel layer (362) and ohmic contact layer (364) of switching element (130) made of amorphous silicon and N-type amorphous silicon, respectively as taught by Lee in order to improve the current-illumination characteristic performance of the photosensor, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for improving the current-illumination characteristic performance of the photosensor involves only ordinary skill in the art.  In re Leshin
Regarding Claim 11: Chen as modified teaches an array substrate as set forth in claim 8 as above.  The combination of Chen, Shih, and Lee further teaches wherein the first passivation layer (260) is formed with a first electrode layer (272) corresponding to the drain metal (242) (see Chen, Figs.2K-2L as shown above).  
Regarding Claim 12: Chen as modified teaches an array substrate as set forth in claim 11 as above.  The combination of Chen, Shih, and Lee further teaches wherein the first passivation layer (260/78) is provided with a groove (CW1’/110) corresponding to the drain metal (242/72), and the groove (CW1’/110) penetrates through the first light sensing layer (252/66b) from an upper surface of the first passivation layer (260/78), and extends to an upper surface of the drain metal (242/72) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); and 
the first electrode layer (84) is fully filled into the groove (110) and extends to the upper surface of the first passivation layer (78) (see Shih, Fig.19 as shown above). 
Regarding Claim 14: Chen as modified teaches an array substrate as set forth in claim 8 as above.  The combination of Chen, Shih, and Lee further teaches wherein the second passivation layer (260) comprises a first passivation block and a second passivation block, which are 23disposed on two ends of an upper surface of the second light sensing layer (254), and are separately and correspondingly disposed through a through slot (CW2’) (see Chen, Figs.2K-2L as shown above); and 
the second electrode layer (274) is formed on the first passivation block, the second passivation block and the through slot (CW2’
Regarding Claim 15: Chen as modified teaches an array substrate as set forth in claim 8 as above.  The combination of Chen, Shih, and Lee further teaches wherein the first passivation layer (260/78) is formed with a first electrode layer (272/84) corresponding to the drain metal (242/72) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); and 
the first passivation layer (260/78) is provided with a groove (CW1’/110) corresponding to the drain metal (242/72), and the groove (CW1’/110) penetrates through the first light sensing layer (252/66b) from an upper surface of the first passivation layer (260/78), and extends to an upper surface of the drain metal (242/72) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); and 
the first electrode layer (84) is fully filled into the groove (110) and extends to the upper surface of the first passivation layer (78) (see Shih, Fig.19 as shown above); 
the second passivation layer (260/78) comprises a first passivation block and a second passivation block, which are disposed on two ends of an upper surface of the second light sensing layer (254/66a), and are separately and correspondingly disposed through a through slot (CW2’/112); and the second electrode layer (274/86) is formed on the first passivation block, the second passivation block and the through slot (CW2’/112) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); and 
the first electrode layer (272/84) and the second electrode layer (274/86
Regarding Claim 16: Chen as modified teaches an array substrate as set forth in claim 8 as above.  The combination of Chen, Shih, and Lee further teaches wherein a first electrode layer (272/84) is formed on the first passivation layer (260/78) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); and 
the first electrode layer (272/84) and the second electrode layer (274/86) are on a same layer (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above).
Regarding Claim 17: Chen as modified teaches an array substrate as set forth in claim 16 as above.  The combination of Chen, Shih, and Lee further teaches wherein the first passivation layer (260/78) is provided with a groove (CW1’/110) corresponding to the drain metal (242/72), and the groove (CW1’/110) penetrates through the first light sensing layer (252/66b) from an upper surface of the first passivation layer (260/78), and extends to an upper surface of the drain metal (242/72) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); and 
the first electrode layer (84) is fully filled into the groove (110) and extends to the upper surface of the first passivation layer (78) (see Shih, Fig.19 as shown above).
Regarding Claim 18: Chen as modified teaches an array substrate as set forth in claim 16 as above.  The combination of Chen, Shih, and Lee further teaches wherein the second passivation layer (260/78) comprises a first passivation block and a second passivation block, which are disposed on two ends of an upper surface of the second light sensing layer (254/66a), and are separately and correspondingly disposed through a through slot (CW2’/112) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); and 
274/86) is formed on the first passivation block, the second passivation block and the through slot (CW2’/112) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above).  
Regarding Claim 19: Chen as modified teaches an array substrate as set forth in claim 16 as above.  The combination of Chen, Shih, and Lee further teaches wherein the first passivation layer (260/78) is provided with a groove (CW1’/110) corresponding to the drain metal (242/72), and the groove (CW1’/110) penetrates through the first light sensing layer (252/66b) from an upper surface of the first passivation layer (260/78), and extends to an upper surface of the drain metal (242/72) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); 
the first electrode layer (84) is fully filled into the groove (110) and extends to the upper surface of the first passivation layer (78) (see Shih, Fig.19 as shown above);  
the second passivation layer (260/78) comprises a first passivation block and a second passivation block, which are disposed on two ends of an upper surface of the second light sensing layer (254/66a), and are separately and correspondingly disposed through a through slot (CW2’/112) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); and 
the second electrode layer (274/86) is formed on the first passivation block, the second passivation block and the through slot (CW2’/66a) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above).
Regarding Claim 20: Chen as modified teaches an array substrate as applied to claim 8 above.  The combination of Chen and Shih further teaches wherein: 25the array substrate further comprises a first light sensing layer (252/66b) disposed at the switch 200a/76), wherein the first light sensing layer (252/66b) and the second light sensing layer (254/66a) are disposed on a same layer (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); 
a first passivation layer (260/78) is formed on the first light sensing layer (252/66b) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); and 
a second passivation layer (260/78) is formed on the second light sensing layer (254/66a) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); 
the first passivation layer (260/78) and the second passivation layer (260/78) are on a same layer (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above);
the switch element (200a/76) comprises a gate metal layer (212/56), a gate insulating layer (220/58) is formed on the gate metal layer (212/56), an amorphous silicon layer (230/60) and doped amorphous silicon layer (234/62) are successively formed on the gate insulating layer (220/58), and a source metal (244/70) and a drain metal (242/72) disposed opposite each other are formed on the doped amorphous silicon layer (234/62) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above);
the first light sensing layer (252/66b) is formed on the source metal (244/70) and the drain metal (242/72) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); 
200b/88) is formed on an extension of the gate insulating layer (220/58) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); 
the photosensor (200b) comprises a metal layer (246) to be a lower metal layer formed on the extension of the gate insulating layer (220), and the second light sensing layer (254) is formed on the metal layer (246) (see Chen, Figs.2K-2L as shown above); 
a first electrode layer (272/84) formed on the first passivation layer (260/78) (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above); and 
the first electrode layer (272/84) and the second electrode layer (274/86) are on a same layer (see Chen, Figs.2K-2L as shown above and see Shih, Fig.19 as shown above).
The modification of Chen is silent upon explicitly disclosing wherein a channel layer and an ohmic contact layer of switching element is made of amorphous silicon and N-type amorphous silicon, respectively.
Before effective filing date of the claimed invention the disclosed channel layer and ohmic contact layer of switching element were known to be formed from an amorphous silicon and an N-type amorphous silicon, respectively in order to improve the current-illumination characteristic performance of the photosensor.
For support see Lee, which teaches wherein a channel layer (362) and an ohmic contact layer (364) of switching element (130) is made of amorphous silicon and N-type amorphous silicon, respectively (see Lee, Fig.2, ¶ [0010]- ¶ [0012], and ¶ [0047]).
Chen discloses the claimed invention except for the material of channel layer and ohmic contact layer. Therefore, it would have been obvious to one having ordinary skill 362) and ohmic contact layer (364) of switching element (130) made of amorphous silicon and N-type amorphous silicon, respectively as taught by Lee in order to improve the current-illumination characteristic performance of the photosensor, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for improving the current-illumination characteristic performance of the photosensor involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896